OPINION OF THE COURT
PER CURIAM.
This is an appeal from the denial of a writ of habeas corpus by the United States District Court for the District of New Jersey upon the application of Francis Hutchins, Ulysses Walls, Norman Prince and Ernest Herndon. It is based chiefly on the contention that evidence was erroneously admitted against them in their trial for conspiracy in the Bergen County Court (New Jersey) because it was the tainted product of a search of the person of Mr. Prince made incidental to his arrest without a warrant. This argument was advanced unsuccessfully in the New Jersey Courts.1 In the United States District Court it was also urged that should the arrest be deemed lawful the search was invalidated because Mr. Prince was not properly arraigned before the nearest magistrate pursuant to the New Jersey Rules of Criminal Practice.2
We have reviewed the record and agree with the conclusions reached by Judge Augelli in his Memorandum and Order 3 that neither the search and arrest of Mr. Prince nor the failure to arraign him in strict compliance with the New Jersey Rules of Criminal Practice were violative of his federal constitutional rights.
, . .. „ . , The order of the District Court deny- ,, ., . . , ... , „ mg the writ of habeas corpus filed No- ■ vember 2, 1966, will be affirmed.

. State v. Hutchins, 43 N.J. 85, 202 A.2d 678 (1964), aff’d after remand, 44 N.J. 49, 207 A.2d 163 (1965).


. N.J.R.R. 3:2-3(a).


. In the Matter of the Application of Francis Hutchins, a/k/a “Hutch”, Ulysses Walls, Norman Prince and Ernest Herndon, a/k/a “Jabo”, Civil No. 346-66 (D. N.J., filed Nov. 2, 1966).